PER CURIAM.
The issue presented for appeal in this case requires us to review the evidence presented at trial. The trial proceedings were not transcribed, however, and, appellant was unable to provide this court with an approved statement of the evidence or proceedings as required by Rule 9.200(b)(4), Fla.R.App.P. Accordingly, because the record otherwise fails to demonstrate reversible error, we must affirm the final judgment of the lower court. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Clayton v. Clayton, 442 So.2d 310 (Fla. 1st DCA 1983).
AFFIRMED.
BOOTH, SMITH and ZEHMER, JJ., concur.